Citation Nr: 0844571	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-22 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2007, the veteran testified during a hearing at 
the RO before a Decision Review Officer (DRO).  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  Hypertension did not have onset during active service or 
within one year of separation from active service and is not 
otherwise etiologically related to the veteran's active 
service.

2.  The veteran's lumbosacral strain results in forward 
flexion no less than 40 degrees and does not result in 
ankylosis or any incapacitating episodes.

3.  The veteran's lumbosacral strain with degenerative joint 
disease results in mild, but no more than mild, incomplete 
paralysis of each lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  The criteria for a disability rating higher than 20 
percent, for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2008).

3.  The criteria for a 10 percent, but no more than 10 
percent, rating for radiculopathy of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8520 (2008).

4.  The criteria for a 10 percent, but no more than 10 
percent, rating for radiculopathy of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases such as cardiovascular-renal 
disease, including hypertension, although not shown in 
service, may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a specified time frame.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service treatment records are absent for any medical 
treatment or report of hypertension.  In a separation report 
of medical examination dated August 1968, the veteran had a 
systolic blood pressure of 128 millimeters of mercury (mmHg) 
and a diastolic blood pressure of 70 mmHg.  In an associated 
report of medical history, the veteran indicated that he did 
not then have, or had previously had, high or low blood 
pressure.  This tends to show that the veteran did not have 
hypertension in active service, providing evidence against 
his claim for service connection.

The first evidence mentioning treatment for hypertension 
comes in a VA outpatient treatment report from March 2000 
indicating that the veteran was taking Atenolol.  In another 
VA outpatient treatment report later that same month, the 
physician indicated that the patient had no hypertension at 
the time of examination as it was "controlled on Atenolol."  

This post-service evidence is unfavorable to the veteran's 
claim because it shows that his hypertension did not manifest 
until approximately 28 years after separation from active 
service.  This precludes presumptive service connection under 
38 C.F.R. § 3.307 and § 3.309.  Furthermore, such a long 
period of time between service and treatment for this 
condition is evidence that there has not been continuity of 
symptomatology or any other relationship to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Finally, there is no competent medical opinion or other 
evidence of record that the veteran's hypertension had onset 
during his active service, or is related to his active 
service.

Only the veteran's own contention in his June 2007 
substantive appeal that service connection is warranted 
stands in favor of his claim.  However, in a March 2000 
outpatient treatment report, the veteran himself denied any 
history of hypertension, providing probative evidence against 
his claim that the disability occurred in service.  In 
addition, during a hearing before a DRO dated November 2007, 
the veteran stated that he was first diagnosed with 
hypertension "two or three years ago," long after the 
veteran was separated from service.  Hearing transcript at 3.

The Board finds that the service and post-service treatment 
records, indicating hypertension that began decades after 
service, with no indication of a connection to service, 
outweigh the veteran's statement in his substantive appeal 
that his hypertension was due to active service.  Hence, the 
preponderance of the evidence is against his claim for 
entitlement to service connection for hypertension and this 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disability.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection was established for chronic lumbosacral 
strain in a January 1970 rating decision.  When the veteran 
filed his current claim in July 2006, a 20 percent evaluation 
was in place.

Intervertebral disc syndrome is evaluated under Diagnostic 
Code 5237 by application of a general rating formula for 
diseases and injuries of the spine and by application of a 
formula based on incapacitating episodes as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.......................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees;...or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees;...or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abdnormal kyphosis.........................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the...thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 
months......................................................60

With incapacitating episodes having a 
total duration of at least four weeks 
but less than six weeks during the past 
12 months.............................................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months.........................................................20

In January 2007, the veteran underwent a VA examination of 
his spine.  Range of motion was measured as 40 degrees of 
forward flexion with pain at 40 degrees, 10 degrees of 
extension with pain at 10 degrees, both right and left 
lateral flexion of 20 degrees with pain at 20 degrees, and 
both right and left lateral rotation of 20 degrees with pain 
at 20 degrees.  His combined range of motion of the 
thoracolumbar spine was measured at 130 degrees.  Given this 
evidence and the absence of any diagnosis of ankylosis, a 
rating higher than 20 percent would not be appropriate.

Application of the criteria for rating intervertebral disc 
syndrome based on incapacitating episodes yields no higher 
rating because the record is absent for documentation of any 
incapacitating episodes.  In the January 2007 VA examination 
report, the examiner indicated that the veteran had no 
incapacitating episodes in the last year.  During the 
November 2007 hearing, when asked by his representative 
whether he has had any incapacitating episodes in the last 
year, the veteran responded that he sometimes could not get 
out of bed and needed the assistance of his wife.  Once he 
received the initial help, he could "then get up and be all 
right."  Further, the veteran has not claimed on appeal that 
he was ever prescribed bed rest by a physician for his 
disability and there is no evidence of record that this has 
ever occurred.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Even though the 
January 2007 examination contains reports that the veteran 
has pain, such findings do not provide for a higher 
disability rating in this case.  The DeLuca factors go to 
additional loss of function caused by limitation of motion 
due to pain.  In the January 2007 examination report, the 
examiner indicated that upon repetitive motion, there was no 
change in range of motion, coordination, fatigability, 
endurance, or level of pain.  That is, the examiner indicated 
that it was the pain that limited the veteran's forward 
flexion to 40 degrees.  There is no additional loss of 
function caused by limitation of motion due to pain.  
Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not allow for a disability rating higher than 20 percent.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Upon review of the extensive VA outpatient treatment reports 
of record, the Board finds that these reports do not add any 
further evidence which is relevant to the applicable rating 
criteria.

Because of the veteran's January 2007 VA examination results, 
which reveal neurological deficits of both lower extremities, 
the Board has considered whether his disability warrants a 
higher rating due to any objective neurological 
abnormalities.  38 C.F.R. § 4.124a provides for ratings of 
the sciatic nerve under Diagnostic Code 8520 as follows: 80 
percent for complete paralysis; 60 percent for severe 
incomplete paralysis, with muscle atrophy; 20 percent for 
moderate incomplete paralysis; and 10 percent for mild 
incomplete paralysis.

During the January 2007 VA examination, the examiner 
indicated that the veteran had chronic lumbosacral strain 
with severe degenerative joint disease with severely narrowed 
discs at L3-S1 and osteophytes.  He could not stand on his 
heels and toes while walking.  The veteran had equal, but 
weak extensor hallucis longus muscle strength.  He had no 
reflexes in the knees and ankles.  He had positive straight 
leg signs at 30 degrees bilaterally.  The veteran had loss of 
pinprick to the right lower extremity, however, pinprick was 
preserved in the left lower extremity.  

The examiner does not specify whether the loss of pinprick to 
the right lower extremity and no reflexes in the knees and 
ankles were due to the veteran's lumbosacral strain and does 
not indicate whether lumbosacral strain "with" severe 
degenerative joint disease "with" severely narrowed discs 
at L3-S1 means to "include" severe degenerative joint 
disease and severely narrowed discs at L3-S1.

The word "with" is ambiguous.  That is, whether the 
examiner meant by using the word "with," that the 
degenerative disc disease , narrowed discs, and osteophytes 
were all part of the veteran's service connected disability 
(as opposed to merely accompanying his service connected 
disability).  

Reference to standard dictionary definitions does not resolve 
this ambiguity.  See Merriam-Webster's Collegiate Dictionary 
1438 (11th ed. 2007) (defining the word "with" as 
"combination, accompaniment, presence, or addition").

Therefore, the Board will resolve the ambiguity in favor of 
the veteran.

The record is absent for any indication of muscle atrophy or 
paralysis.  While the evidence above does support a finding 
of mild incomplete paralysis of the left and right sciatic 
nerve, the Board does not find evidence indicative of 
moderate, moderately severe, or severe incomplete paralysis 
of the left or right sciatic nerve.  Hence, a disability 
rating of 10 percent for mild incomplete paralysis of the 
left and right sciatic nerve is appropriate.

The Board also recognizes that the veteran has a loss of 
pinprick to the right lower extremity while pinprick is 
preserved in the left lower extremity.  This additional, 
minimal symptom is not so significant as to give rise to a 
moderate paralysis.  Thus, a rating higher than 10 percent 
disabling for the right lower extremity is not warranted.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

Here, the VCAA duty to notify was mostly satisfied by way of 
a letter sent to the veteran in October 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  In addition, the letter also informed 
the veteran as to how VA assigns disability ratings and 
effective dates.

The Board recognizes that the veteran did not receive the 
precise notice addressed in Vazquez-Flores.  However, in the 
October 2006 notice letter, the veteran was informed of the 
examples of evidence he could provide that may affect how the 
RO assigns disability ratings, including any statements 
discussing his disability symptoms from people who have 
witnessed how they have affected him.  This satisfies notice 
of how the veteran's disability affected his daily life.  
Although failure to generally inform the veteran that his 
disability would be evaluated based on measurements, 
constituted error, not all notice errors require a remand for 
correction.  Rather, only errors prejudicial to the veteran 
require correction.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In the instant case, the Board finds that the notice error 
did not affect the essential fairness of the adjudication 
because the veteran has demonstrated actual knowledge of the 
relevant Diagnostic Code and criteria therein to be applied.  
In his substantive appeal dated June 2007, the veteran 
stated, " I contend that I am underrated at 20 [percent] - I 
do believe my forward range of motion is less than 30 
degrees."  In accordance with Diagnostic Code 5237, if the 
veteran can demonstrate forward flexion of the thoracolumbar 
spine 30 degrees or less, a 40 percent disability rating is 
appropriate.  To the extent that the veteran was not told of 
the specific measurements necessary for a higher disability 
rating, the veteran has clearly demonstrated actual knowledge 
of the specific measurements necessary for a higher 
disability rating.  Hence, he could not have suffered 
prejudice from VA's failure to provide that information.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  An appropriate 
VA examination was afforded the veteran in January 2007.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for hypertension is denied.

An evaluation higher than 20 percent disabling for chronic 
lumbosacral strain is denied.

A 10 percent evaluation for radiculopathy of the right lower 
extremity is granted subject to regulations governing the 
payment of monetary awards.

A 10 percent evaluation for radiculopathy of the left lower 
extremity is granted subject to regulations governing the 
payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


